Case 1:20-cv-00399-RBJ Document 23 Filed 08/10/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


Case No. 1:20-cv-00399-RBJ

DAVID KATT, on behalf of himself and
all others similarly situated,

               Plaintiffs,

v.

FULL HOUSE RESORTS, INC.,

               Defendant.


              STIPULATION TO DISMISS THE ACTION WITH PREJUDICE
                     PURSUANT TO FED. R. CIV. P 41(a)(1)(A)(II)


       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff David Katt and Defendant Full House

Resorts, Inc. stipulate to the dismissal of the entire action with prejudice, each party to bear his or

its own costs and attorneys’ fees.

       Respectfully submitted this 10th day of August, 2020.

 /s/ Ari H. Marcus                                        /s/ Michelle L. DiCuollo
 Ari H. Marcus, Esq.                                    Michelle L. DiCuollo
MARCUS & ZELMAN, LLC                                    LITTLER MENDELSON, P.C.
701 Cookman Avenue, Suite 300                           A Professional Corporation
Asbury Park, New Jersey 07712                           1900 Sixteenth Street
Telephone: (732) 695-3282                               Suite 800
Fax: (732) 298-6256                                     Denver, CO 80202
Ari@MarcusZelman.com                                    Telephone: 303.629.6200
ATTORNEYS FOR PLAINTIFF                                 Fax: 303.629.0200
                                                        mgomez@littler.com
                                                        ATTORNEYS FOR DEFENDANT
Case 1:20-cv-00399-RBJ Document 23 Filed 08/10/20 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE


        I hereby certify that on the 10th day of August, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which will send notification of such filing to
the following:

 Ari H. Marcus, Esq.
 MARCUS & ZELMAN, LLC
 701 Cookman Avenue, Suite 300
 Asbury Park, New Jersey 07712
 Telephone: (732) 695-3282
 Fax: (732) 298-6256
 Ari@MarcusZelman.com

 ATTORNEYS FOR PLAINTIFF



                                                     /s/ Patricia Perez
                                                     Patricia Perez




                                                2
